Citation Nr: 1105490	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-29 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
October 2001 to September 2002, and from February 2003 to 
February 2004.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated March 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The Veteran had multiple elevated blood pressure readings 
during active service.

2.  The Veteran's hypertension manifested to a compensable degree 
within one year of service separation.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
hypertension is presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 
7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).  The notice requirements of VCAA 
require VA to notify the claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.  The Board notes 
that a "fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was removed from the language of 38 
C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 
2008).

In a May 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection as well as what information and 
evidence must be submitted by the Veteran, and what evidence VA 
would obtain.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A.  
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  With chronic 
disease as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent causes.  
If a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R.  
§ 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as hypertension, to 
a degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service Connection for Hypertension

The Veteran contends that his current hypertension originated in 
service and has continued since that time.  In the January 2011 
brief submitted by the Veteran's representative, the Veteran 
contended that he had elevated blood pressure readings in service 
and that his hypertension was diagnosed in November 2004.  

Service treatment records from service identify multiple, 
elevated diastolic blood pressure readings, as well as blood 
pressure readings that were within normal limits (i.e., the 
systolic reading was less than 140 millimeters of mercury and the 
diastolic reading was less than 90 millimeters of mercury), even 
though no diagnosis of hypertension is reflected in any 
examination or treatment record compiled in service.  A June 2002 
service treatment record reflects a blood pressure (BP) reading 
of 135/89.  A September 2002 service treatment record reflects a 
BP reading of 138/88.  A February 2003 service treatment record 
reflects a BP reading of 120/80.  An April 2003 service treatment 
record reflects a BP reading of 142/90.  An October 2003 service 
treatment record reflects a BP reading of 130/90.  

The weight of the evidence demonstrates that the Veteran's 
hypertension manifested to a compensable degree within one year 
of service separation.  A compensable rating is assigned for 
hypertension with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  
38 C.F.R. § 4.104, DC 7101.  A post-service September 2004 
private progress note, within one year of service separation, 
reflects a BP reading of 140/80.  A post-service November 2004 
private progress note, within one year of service separation, 
reflects BP readings of 140/110, 140/90, 150/100.  

In March 2005, just after one year from service separation, on 
private examination, the Veteran related a history of 
hypertension.  The private examination reported BP readings of 
140/100 and 130/100.  The private examiner diagnosed hypertension 
and placed the Veteran on medication for the diagnosed 
hypertension.

In January 2010, on VA examination, the Veteran reported a 
history of hypertension.  The VA examiner diagnosed the Veteran 
with essential hypertension, well-controlled.  The VA examiner 
reported that the Veteran had been on medication for hypertension 
since March 2005.  The VA examiner also opined that the onset of 
the Veteran's hypertension was difficult to ascertain, but noted 
that in November 2004 the Veteran's BP was in the hypertension 
level and that it appeared that the Veteran had hypertension as 
of November 2004, which is within one year of service separation.  

Under 38 C.F.R. § 3.309, it is not enough for the hypertension to 
manifest within one year from service separation, it must 
manifest to a compensable degree within one year from service 
separation.  A compensable rating is assigned for hypertension 
with diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  38 
C.F.R. § 4.104, DC 7101.

Based upon the weight of the evidence, the Board finds that the 
Veteran's hypertension more nearly approximates a compensable 
rating within a year of service separation.  A November 2004 
private progress note reflects BP readings of 140/110, 140/90, 
150/100.  The March 2005 private examination reported BP readings 
of 140/100 and 130/100, and at that time the Veteran was placed 
on medication for the diagnosed hypertension.  Based upon these 
readings and treatment immediately following one year after 
separation from service, coupled with the February 2010 VA 
examination opinion that the Veteran's diagnosed hypertension had 
worsened by November 2004, which is within one year of service 
separation, the Board finds that the Veteran's hypertension more 
nearly approximates a compensable (10 percent) rating within a 
year of service separation.  

The Board is aware of the February 2010 VA negative addendum 
opinion that found the Veteran's hypertension was not related to 
service.  The addendum opinion was based upon the Veteran's 
statement that he was diagnosed with hypertension in 1995 by a 
private physician.  However, there is no evidence, other than the 
Veteran's statement, that he was diagnosed with hypertension in 
1995, as this fleeting history is outweighed by other lay and 
medical evidence of record that shows no pre-existing 
hypertension.  A September 1997 Reserve Service Periodic Report 
of Medical Examination reflects a BP reading of 130/84.  At the 
September 1997 Reserve examination, the Veteran denied any 
disability or symptoms of the heart or vascular system and his 
heart and vascular system were clinically evaluated as normal.  
The Board finds that the February 2010 VA addendum opinion is of 
little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (holding that the Board may reject a medical opinion 
based on an inaccurate factual basis).

The Board finds the evidence to be at least in a state of 
relative equipoise on the question of whether the Veteran's 
hypertension manifested to a compensable degree as of November 
2004, within one year of service separation.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the benefit 
of the doubt shall be given to the claimant.  38 U.S.C.A. § 
5107(b).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the claimant.  
For these reasons, and resolving all reasonable doubt in favor of 
the Veteran, the Board finds that presumptive service connection 
is warranted for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for hypertension is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


